FDP,




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 24, 2014

                                      No. 04-14-00641-CV

                               Robert MARX and Debbie Marx,
                                        Appellants

                                                v.

                                           FDP, LP,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 12-03-0101-CVW
                           Honorable Stella Saxon, Judge Presiding


                                         ORDER
        The underlying lawsuit originally involved two plaintiffs: Larry Friesenhahn and FDP,
LP. Plaintiffs filed suit against three defendants: Robert Marx, Debbie Marx, and Diego Lopez.
On April 8, 2013, both plaintiffs filed a Notice of Nonsuit, without prejudice, against one of the
defendants, Diego Lopez. On July 9, 2014, plaintiff FDP, LP filed a motion for summary
judgment, which was granted on August 11, 2014. Robert Marx and Debbie Marx seek to appeal
this judgment.

        After the clerk’s record was filed in this appeal, it appeared the claims asserted by
plaintiff Larry Friesenhahn had not been disposed of, and therefore, the August 11, 2014,
summary judgment was interlocutory. On October 10, 2014, this court issued a show cause
order directing appellants to show cause in writing why this appeal should not be dismissed for
lack of jurisdiction. On October 16, 2014, a supplemental clerk’s record was filed containing a
Notice of Nonsuit and an Order on Nonsuit signed by the trial court on October 15, 2014, stating:
“the claims asserted by Plaintiff, Larry Friesenhahn, have been voluntarily non-suited and,
therefore, dismissed without prejudice.”

        On October 22, 2014, appellants filed a written response to our show cause order in
which they (1) noted the nonsuit of Friesenhahn’s claims, and (2) indicated the claims against
defendant Diego Lopez may still be pending. Apparently, both plaintiffs filed a second amended
petition on September 30, 2013, naming Lopez as a defendant. If plaintiffs intend to reassert
their claims against Lopez, then the August 11, 2014, summary judgment remains interlocutory.
An order or judgment is final when it disposes of all claims asserted by and against all parties.
Martinez v. Humble Sand & Gravel, Inc., 875 S.W.2d 311, 312 (Tex. 1994); New York
Underwriters Ins. Co. v. Sanchez, 799 S.W.2d 677, 678-79 (Tex. 1990).

      Because this court may lack jurisdiction over this appeal, appellants are hereby
ORDERED to show cause in writing no later than November 13, 2014, why this appeal should
not be dismissed for lack of jurisdiction. All other appellate deadlines are HELD IN
ABEYANCE pending further order of this court.


                                               _________________________________
                                               Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court